Title: 1779 Decr. 18 Saturday.
From: Adams, John
To: 


       Walked all round the Town, round the Wharves, Slips &c. on the Water and round the Walls vs. the Country.
       Afternoon walked, to see the Artillery. 12 Stands of Arms, Cannon, Bombs, Balls, Mortars &c. have been all packed up for Sometime. By the last Post Orders arrived to put up 5000 more in the same Manner, ready to embark, nobody knows where. Saw the Magazines, Arsenals, Shops &c., Carpenters, Wheelwrights, Blacksmiths &c—shewn Us by the Commandant of Artillery, the Consuls Brother in Law.
       The Consuls Name Address is De Tournelle Consul de France a la Corogne.
       The Governor of the Town is Patricio O Heir.
       Martin Sermenio.
       Went into the Church of a Convent, found them all upon their Knees, chanting the Prayers to the Virgin, it being the Eve of the Ste. Vierge. The Wax Candles lighted, by their Glimmerings upon the Paint and Gilding made a pretty Appearance and the Music was good.
      